11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In re Johnny Ray Ocon,                       * Original Mandamus Proceeding,


No. 11-18-00007-CR                           * January 19, 2018

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has considered Relator’s petition for writ of mandamus and concludes
that the petition for writ of mandamus should be denied. Therefore, in accordance with
this court’s opinion, the petition for writ of mandamus is denied.